    Case 2:19-cv-07317-JMA-AKT Document 8 Filed 01/15/20 Page 1 of 1 PageID #: 23
                         UNITED STATES D ISTRICT COURT
                                                   FOR THE
                                EASTERN DISTRICT OF NEW YORK

Douglas C Palmer                                                                   Theodore Roosevelt Federal Courthouse
Clerk of C:ourr                                                                        Emanuel Cellar Federal Courthouse
                                                                                                        225 Cadman Plaza I•:a~r
                                                                                                           Brooklyn, NY 1120 1
Brenna Mahoney                                                                                                  (7 18) 613-2270
Chief Dcpury
                                 FILED
                                                                                     Alfonse D'Amato Federal Courthouse
Carol McMahon                    CLERK                                                                        100 Fedcrnl Plaza
Chief Dcpury                                                                                            Central Islip, NY 11 722
                      1/15/2020 1:37 pm                                                                          (7 18) 613-2270

                        U.S. DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK
                        LONG ISLAND OFFICE
                                                                 January 15, 2020

Brandon Lisi (#62739-054)
MD C-Brooklyn
P.O. Box 329002
Brooklyn, NY 11 232

                   RE: 19-CV-7317QMA)(AKT), Lisi v. Federal Bureau of Prisons et. al

Dear Mr. Lisi:

       This correspondence is pursuant to our phone conversation on January 15, 2020,. in which you
inquired if the fee had been paid in your case. As such, we have enclosed a copy of the receipt for the full
payment of the filing fee. Additionally, we have enclosed a blank summons which you should complete
and return to us for issuance. O nce issued, we will return the summons to you for service. We have also
enclosed instructions for serving the summons and complaint.

Please contact the Pro Se Office if you require further assistance.


                                                                      Sincerely,



                                                                dzl   J. Grady
                                                                      Pro Se Office
                                                                      100 Federal P laza
                                                                      Central Islip, NY 11722
                                                                      (631) 712-6060




E nc.
CM 01/ 15/ 2020
